DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: determining chord length using a surgical method
Species B: determining chord length using a method on a physical model 
Species C: determining chord length using a simulation
The species are independent or distinct because each recites mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Thomas Richardson on 8/29/2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1, 4-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 3, 19, and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 17 is objected to because of the following informalities: in line 3, “4the” should be ---the---.  Appropriate correction is required.
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art is Vola et al. (Pub. No.: US 2020/0085577) as applied above, However, Vola does not fairly teach or suggest an elongate guide member coupled to the tissue anchor and advancing the artificial chord along the guide member to the tissue anchor and coupling the artificial chord to the tissue anchor.  Rather, Vola directly couples the artificial chord 7 to the tissue anchor. 
For claim 18, the first radiopaque marker 9 is disposed on a first elongate tool 5, the second radiopaque marker 9 is disposed on a second elongate tool 13, however these tools are not slidably coupled as required by the claim.  The first tool 5 is withdrawn and then the second tool 13 is coupled (to the same handle, para. 60). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vola et al. (Pub. No.: US 2020/0085577). 
Vola et al. discloses a method, comprising: advancing a first radiopaque marker 9 (para. 16) and a second radiopaque marker 9 (para. 16, fig. 12) through vasculature to a heart, the heart having a native valve disposed between an atrium and a ventricle (fig. 11, 12); placing the first radiopaque marker against a tissue site in the ventricle (fig. 11); placing the second radiopaque marker against a leaflet of the native valve (fig. 12); measuring (not disclosed) a distance between the first radiopaque marker at the tissue site, and the second radiopaque marker at the leaflet (para. 73, this distance is measured); and responsively to the measured (not disclosed) distance, determining a chord-length (device is adjustable, which means that the chord length is determined; para. 66).
Vola lacks specific disclosure of measuring the distance between the markers and responsive to the measured distance, determining a chord length.  However, it would have been obvious to have measured the distance between the markers in order to quantify the visual check on the position of each staple during and after the surgical procedure.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have, responsively to the measured distance, determined the chord length.  The chord length of Vola is adjustable, and the end anchors (staples 9) are radiopaque so that the “surgeon can do a two-dimensional or three-dimensional check of their position as the operation progresses” (para. 73). Based on this disclosure, one of ordinary skill in the art would have found it highly obvious to have adjusted any improper chord length upon the positional check.  Selecting an appropriate length of the artificial chord based on the positional check would be the method step of “responsively to the measured distance, determining a chord length.” 
For claim 4, placing the first radiopaque marker 9 against the tissue site comprises anchoring, to the tissue site, a tissue anchor that includes the first radiopaque marker (para. 73, fig. 11).  
For claim 5, Vola does not specifically disclose placing the first radiopaque marker against the tissue site (fig. 11) comprises placing the first radiopaque marker against the tissue site under echocardiographic guidance or wherein placing the second radiopaque marker against the leaflet comprises placing the first radiopaque marker against the leaflet under echocardiographic guidance.  Rather, Vola discloses use of 2-D or 3D checks on the position based on the radiopaque markers. Echocardiographic guidance is a well-known imaging modality and would have been obviously selected to perform the 2-D or 3-D checks disclosed in Vola. Vola lacks measuring the distance comprises measuring the distance using fluoroscopy, however, this would have been obvious in order to visualize the disclosed radiopaque markers, as fluoroscopy is utilized to visualize radiopaque markers.
For claim 6, the leaflet is a first leaflet (fig. 12), and wherein placing the first radiopaque marker 9 against the leaflet comprises placing the first radiopaque marker at a coaptation level between the first leaflet and a second leaflet of the valve (fig. 12).  
For claim 7, the tissue site (fig. 11) is on a papillary muscle 8, and wherein placing the first radiopaque marker against the tissue site comprises placing the first radiopaque marker against the papillary muscle (fig. 11).  
For claim 8, the method further comprises selecting the artificial chord based on the chord-length from a selection of chords that includes at least one chord that does not have the chord-length, and further comprising adjusting the artificial chord to the chord-length (para. 66).  
For claim 9, the method further comprises implanting, in the heart, an artificial chord 7 selected based on the chord-length (device adjusted to final implant length), wherein implanting the artificial chord comprises attaching a first end portion of the artificial chord to the tissue site (fig. 11) and attaching a second end portion of the artificial chord to the leaflet (fig. 14).  
For claim 10, the leaflet is a first leaflet, the artificial chord is a first artificial chord, implanting the artificial chord comprises attaching a first end portion of the first artificial chord to the tissue site and attaching a second end portion of the first artificial chord to the first leaflet (fig. 14).  Vola lacks specific disclosure of the method further comprising implanting a second artificial chord by attaching a second end portion of the second artificial chord to a second leaflet of the native valve.  However, it would have been obvious to repeat the procedure in the event that additional artificial chords are needed on the other leaflet of the mitral valve. This modification would have yielded highly predictable results, and one of ordinary skill in the art would be motivated to provide this modification in order to appropriately treat mitral regurgitation in the patient with multiple artificial chordae. 
For claim 11, it would have been obvious to have implanted the second artificial chord by attaching a first end portion of the second artificial chord to a second tissue site in the ventricle (the other papillary muscle) when treating a patient requiring an artificial chord on both the anterior and posterior leaflets.  
For claim 12, the first radiopaque marker 9 is disposed on a first elongate tool and placing the first radiopaque marker against the tissue site comprises placing the first tool against the tissue site (e.g., fig. 2-3).  
For claim 13, implanting the artificial chord comprises anchoring a tissue anchor 9 to the tissue site without removing the first elongate tool from the tissue site (e.g., fig. 2-3).  
For claim 14, a first end portion of the artificial chord 7is attached to the tissue anchor, and anchoring the tissue anchor to the tissue site comprises anchoring the first end portion of the artificial chord to the tissue site (fig. 11).  
For claim 15, an elongate guide member 7 is coupled to the tissue anchor, and anchoring the tissue anchor to the tissue site comprises anchoring the guide member to the tissue site (fig. 11).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/           Primary Examiner, Art Unit 3774